TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00266-CR




Raymond Joseph Fierro, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. CR2004-225, HONORABLE JACK H. ROBISON, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s second motion for extension of time to file brief is granted.  Appellant’s
counsel, Ms. Cathy S. Compton, is ordered to tender a brief in this cause no later than November 28,
2005.  No further extension of time will be granted.
It is ordered November 2, 2005.
 
Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish